DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bare et al. U.S. Patent No. (5,054,480).
	With respect to claim 1, Bare et al. discloses a modular respiratory protection system (an air flow and filtration control system; abstract) comprising: a frame defining an opening configured to expose a portion of a user's head (headgear 100 is shown comprising a frame having support struts 125 and side sections 151, and provide multiple openings to expose the users head; figure 1, column 3, lines 46-51); an air filter (filters 204; figure 1, column 6, lines 3-10); a blower configured to draw air through the air filter and through a portion of the frame (the fan
120 draws air into the system through filter 204; figures 1-2, column 6, lines 9-12); and a head protection element releasably coupled to the frame (shroud 200 can be connected to the headgear 100 using snaps, thus the shroud is releasably coupled to the frame; figure 1, column 5, lines 38-40), the head protection element configured to cover the opening (shroud 200 covers the openings of the headgear made up of the support struts as shown; figures 1-2, column 5, lines 53-60).
	With respect to claim 2, Bare et al. discloses the blower is configured to be above a user's ears when the frame is on the user's head (the fan 120 is located above the users ears as shown; figures 1-2).
	With respect to claim 10, Bare et al. discloses a battery coupled to the frame (a battery pack is connected to the headgear 100; column 6, lines 31-35), the battery being configured to
supply power to the blower (the battery provides power to the fan; column 6, lines 31-35) and the battery being configured to be decoupled from the frame while the frame is on the user's head (the battery is connected to the headgear 100, thus the battery is capable of being decoupled from the frame while the frame is on the user's head; column 6, lines 31-35). 
	With respect to claim 11, Bare et al. discloses the battery is configured to be decoupled from the frame by the user with one hand (the battery is connected to the headgear 100, thus the battery is capable of being decoupled from the frame with one hand of the user; column 6, lines 31-35). 
	With respect to claim 12, Bare et al. discloses the frame is configured to be coupled to a face shield and ear muffs (the frame of headgear 100 is coupled to face shield 201, as shown, and is also capable of being coupled to earmuffs; figure 1, column 5, lines 51-68 via sewn, taped or otherwise secured). 
	With respect to claim 13, Bare et al. discloses the frame is configured to be selectively coupled to at least one of a face shield, ear muffs, and a welding mask (the frame is coupled to a removable face shield 201; abstract; figure 1, column 5, lines 50-55 via taped).
	With respect to claim 14, Bare et al. discloses the frame is configured to be interchangeably coupled to a face shield and a welding mask (a removable face shield 201 is mounted to the headgear 100 by a suitable fastener such as tape, thus the frame of the headgear 100 is capable of interchangeably coupling to a face shield and a welding mask; abstract; figure 1, column 5, lines 50-55). 
	With respect to claim 15, Bare et al. discloses the welding mask includes an auto-darkening lens (the headgear couples to a removable face shield 201, and so is capable of being coupled to a welding mask comprising an auto-darkening lens; abstract; figure 1, column 5, lines 50-59 via taped or otherwise secured).
	With respect to claim 17, Bare et al. discloses the frame is configured to be coupled to an ear muff (the frame of headgear 100 is capable of being coupled to earmuffs; figure 1, column 5, lines 50-60 via sewn, taped or otherwise secured). 
	With respect to claim 18, Bare et al. discloses the frame is configured to be coupled to a hood (shroud 200 (hood) can be connected to the headgear 100 using snaps, thus the shroud is
releasably coupled to the frame; figure 1, column 5, lines 38-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. as applied to claim 1 above, and further in view of Paulson U.S. Publication No. (2012/0084904 A1).
	With respect to claim 3, Bare et al. substantially discloses a face shield (a
transparent shield is mounted in front of the headgear 100; figure 1; column 5, lines 51-55).  Bare et al. however, fails to disclose a face shield moveably coupled to the frame. 
	Paulson however, teaches a face shield moveably coupled to the frame (the hinge assembly 14 couples the shield to the hard hat (frame) and moves the shield to a horizontal stowed position; paragraph [0053]).
	In view of the teachings of Paulson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the headgear of Bare et al., to incorporate a face shield moveably coupled to the frame, for the advantage of moving the shield to a balanced retracted position when the face shield is not being used (Paulson, paragraph [0003]).
	With respect to claim 4, the combination of Bare et al./Paulson substantially discloses the invention as claimed. Bare et al. fails to disclose further comprising: a coupling configured to rotatably couple the face shield to the frame. 
	Paulson however, teaches a coupling configured to rotatably couple the face shield to the frame (the hinge assembly 14 rotates the shield to a horizontal stowed position; paragraph [0053]).
	In view of the teachings of Paulson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the headgear of  Bare et al. to incorporate a coupling configured to rotatably couple the face shield to the frame, for the advantage of rotating the shield to a balanced retracted position when the face shield is not being used (Paulson, paragraph [0003]).
	With respect to claim 5, the combination of Bare et al./Paulson substantially discloses the invention as claimed. Bare et al.  et al. fails to disclose the coupling is configured to at least temporarily maintain the face shield in a raised position.
	 Paulson however, teaches the coupling is configured to at least temporarily maintain the face shield in a raised position (the hinge assembly 14 rotates the shield to a
horizontal stowed position as shown; figure 7, paragraph [0053]).
	In view of the teachings of Paulson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the headgear of Bare et al., to include a rotatable coupling configured to at least temporarily maintain
the face shield in a raised position, for the advantage of rotating and maintaining the shield to a balanced retracted position when the face shield is not being used (Paulson, paragraph [0003]).
	With respect to claim 19, the combination of Bare et al. /Paulson substantially discloses the invention as claimed.  Bare et al. fails to disclose the head protection element comprises a bump cap or a hard hat. 
	Paulson however, teaches the head protection element comprises a bump cap or a hard hat (a helmet 30 (hard hat) as shown; figure 2). 
	In view of the teachings of Paulson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified part of the shroud of Bare et al., to include wherein the head protection element comprises a bump cap or a hard hat, for the advantage of protecting the users head against an object that could come into contact with
it. 

Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. as applied to claim 1 above, and further in view of Schoelz U.S. Patent No. (3,649,964).
	With respect to claim 3, Bare et al. substantially discloses a face shield (a
transparent shield is mounted in front of the headgear 100; figure 1; column 5, lines 51-55).  Bare et al. however, fails to disclose a face shield moveably coupled to the frame.
 	Schoelz however, teaches a face shield moveably coupled to the frame (the mask can be moved up to a nonuse position and is attached to the headband as shown; figure 1, column 2, lines 34-35). 
	In view of the teachings of Schoelz, it would have been obvious to one
of ordinary skill in the art, before the effective filing date of the invention, to have modified the head gear of Bare et al. to include a face shield moveably coupled to the frame, for the advantage of communicating while the mask is not in use.
	With respect to claim 8, the combination of Bare et al./Schoelz substantially discloses the invention as claimed.  Bare et al. fails to disclose the face shield is rotatable between a raised position and a lowered position and the blower is activated when the face shield is moved from the raised position to the lowered position. 
	Schoelz however, teaches the face shield is rotatable between a raised
position and a lowered position (the mask can be moved up to a nonuse position; column 2, lines 34-35) and the blower is activated when the face shield is moved from the raised position to the lowered position (when the mask is moved down, the blower automatically turns on; column 2, lines 38-41). 
	In view of the teachings of Schoelz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the shield and blower of Bare et al. so that the face shield is rotatable between a raised position and a lowered position and the blower is activated when the face shield is moved from the raised position to the lowered position, for the advantage of providing fresh air circulating in the mask below the face when the mask is being used [(Col.2], lines 40-45) of Schoelz.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. as applied to claim 1 above, and further in view of  Hastings et al. (GB 2454232).
	With respect to claim 9, Bare et al. substantially discloses the invention as claimed except an indicator configured to alert a user to a system status, wherein the indicator is within a user's line of sight when the frame is on the user's head. 
	Hastings et al. however, teaches an indicator configured to alert a user to a system status (a welding mask with a display for displaying an indicator; page 3, lines 5-16), wherein the indicator is within a user's line of sight when the frame is on the user's head (a
visual indicator adapted to be located within a welding mask or goggles, and within the peripheral vision of a user; ([page 3], lines 11-16).
	In view of the teachings of Hastings et al., it would have been to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the headgear of Bare et al. to include an indicator configured to alert a user to a system status, wherein the indicator is within a user's line of sight when the frame is on the user’s head, for the indicating the user of a condition without creating a distraction [(Page 3], lines 10-16) of Hastings et al.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. as applied to claim 1 above, and further in view of Budmiger U.S. Patent No. (4,071,912).
	With respect to claim 16, Bare substantially discloses the invention as claimed except  the modular respiratory protection system includes a sensor configured to sense a condition and send a signal to an actuator configured to darken the auto-darkening lens. 
	Budmiger however, teaches the modular respiratory protection system includes a sensor configured to sense a condition (a UV sensitive photocell; abstract) and send a signal to an actuator configured to darken the auto-darkening lens (a photocell responds to light is connected to electrodes of the optoelectric element and when the photocell is exposed to a bright light the photocell energizes the optoelectric element through the amplifying circuit to modify the transparency of the filter stack to darken the lens; abstract; column 2, lines 14-23).
	It would have been to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shield of Bare, to include wherein the modular respiratory protection system includes a sensor configured to sense a condition and send a signal to an actuator configured to darken the auto-darkening lens, for the advantage of further protecting the eyes of the user (Budmiger;[(Col.1], lines 29-38).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bare et al.
	With respect to claim 20, Bare et al. substantially discloses the invention as claimed except the air filter is configured to wrap around a portion of the user's head. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the air filter of Bare et al. such that the air filter is configured to wrap around a portion of the user's head, for the advantage of creating a larger filter surface area so that the fan headgear can filter more air faster while entering the headgear. Furthermore, such modification involves a mere change in the shape and dimensions of the filter, and thus would require only routine skill in the art.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. U.S. Patent No. (5,054,480) in view of Paulson U.S. Publication No. (2012/0084904 A1).
	With respect to claim 22, Bare et al. substantially discloses a modular respiratory protection system (an air flow and filtration control system; abstract) comprising: a rigid frame defining an opening configured to expose a portion of a user's head (headgear 100 comprises support struts 125 and side sections 151 that make up the frame as shown and provide multiple openings to expose the users head; figure, column 3, lines 46-50); a face shield (a transparent shield is mounted in front of the headgear 100; figure 1; column 5, lines 51-55); an air filter (filters 204; figure 1, column 6, lines 5-10); a blower configured to draw air through the air filter and through a portion of the frame (the fan 120 draws air into the system through filter 204 and through the headgear 100; figures 1-2, column 6, lines 10-11), wherein the blower is configured to be above a user's ears when the frame is on the user's head (the fan 120 is located above the users ears as shown; figures 1-2); a head protection element releasably coupled to the frame (shroud 200 can be connected to the headgear 100 using snaps, thus the shroud is releasably coupled to the frame; figure 1, column 5, lines 38-40), the head protection element configured to cover the opening (shroud 200 covers the openings of the headgear made up of the support struts as shown; figures 1-2, column 5, lines 55-60); and a battery coupled to the frame (a battery pack is connected to the headgear 100; column 6, lines 30-35), the battery being configured to supply power to the blower (the battery provides power to the fan; column 6, lines 30-35) and the battery being configured to be decoupled from the frame while the frame is on the user's head (the battery is connected to the headgear 100, thus the battery is capable of being decoupled from the frame while the frame is on the user's head; column 6, lines 30-35). 
	Bare et al. substantially discloses the invention as claimed except a face shield moveably coupled to the frame and an air filter configured to wrap around a portion of the user's head. 
	Paulson however, teaches a face shield moveably coupled to the frame (the hinge assembly 14 couples the shield to the hard hat (frame) and moves the shield to a horizontal stowed position; paragraph [0053]). 
	In view of the teachings of Paulson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the headgear of Bare et al. to include a face shield moveably coupled to the frame, for the advantage of moving the shield to a balanced retracted position when the face shield is not being used (Paulson, [0003]).  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the air filter of Bare et al. such that the air filter is configured to wrap around a portion of the user's head, for the advantage of creating a larger filter surface area so that the fan headgear can filter more air faster while entering the headgear. Furthermore, such modification involves a mere change in the shape of the filter, and thus would require only routine skill in the art.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in aforementioned claims which recite features not taught or suggested by the prior art drawn to of record.
The prior art of record fails to disclose or fairly suggest wherein the coupling
comprises a detainer and an intermediate member, wherein the intermediate member is coupled to the face shield and is moveable relative to the detainer, and wherein the detainer is configured to resiliently deflect as the intermediate member moves relative to the
detainer,  in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786